Citation Nr: 1607086	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for neuropathy of the upper extremities.

2.  Entitlement to service connection for bilateral knee arthritis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2012 rating decisions of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the Board remanded the claim.  

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in September 2015, but withdrew his request.

The Board finds that the issue of entitlement to a TDIU rating has been raised by the record in relation to the PTSD claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran has suggested that he was unable to continue working at his former place of employment due to his PTSD.

The issues of service connection for tinnitus and an increased rating for PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In September July 2015, prior to the promulgation of a decision in these matters, the Veteran withdrew his appeals seeking service connection for neuropathy of the upper extremities and bilateral knee arthritis.

2.  A bilateral hearing loss was initially manifested many years after, and is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the issue seeking service connection for neuropathy of the upper extremities and bilateral knee arthritis; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In a statement dated in September 2015, the Veteran withdrew the appeals regarding the claims for service connection for neuropathy of the upper extremities and for bilateral knee arthritis.  There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to review the appeals, and they are dismissed.


Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in July 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent VA medical records have been secured.  He was afforded a VA examination.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show an audiogram was conducted on the entrance examination in April 1968.  It revealed that the hearing threshold levels in decibels in the right ear were -5, -5, 5 and 5 at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were -5, -5, 15 and 0.  On the separation examination in June 1971, the ears were normal.  An audiogram disclosed that the hearing threshold levels in decibel in the right ear were 5, 5, 5 and 10, at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 5, 5 and 10.

A VA audiometric examination was conducted in August 2011.  Following an audiogram, the diagnosis was sensorineural hearing loss in each ear.  The examiner, who reviewed the Veteran's records, concluded his hearing loss was not at least as likely as not caused by or a result of an event in service.  It was noted the audiogram on the separation examination showed the Veteran's hearing to be within normal limits and unchanged from induction.  It was also noted that a hearing loss due to high noise levels occurs at the time of the exposure and is not delayed in onset.  

The Veteran's discharge certificate shows he was an infantryman and was awarded the Combat Infantryman Badge.    

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain chronic diseases (among them sensorineural hearing loss) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for sensorineural hearing loss and arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case in which a veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which the veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

However, the provisions of 38 U.S.C.A. § 1154 do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between his current condition and service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming combat status, the veteran must provide satisfactory evidence of a relationship between his service and his current condition.  Wade v. West 11 Vet. App. 302, 305 (1998).  

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

In light of the Veteran's service as an infantryman, the Board concedes he was subjected to acoustic trauma in service.  

The service treatment records are negative for complaints or findings regarding a hearing loss.  Contrary to the Veteran's allegation that he only had a whispered voice hearing test prior to discharge, an audiometric examination was conducted on the June 1971 separation examination, and it demonstrates the Veteran had normal hearing at that time.  Following the August 2011 VA examination, the examiner, noting the normal findings on the discharge examination, concluded that the Veteran's hearing loss was not related to acoustic trauma in service.  It was specifically stated that a hearing loss due to high levels of noise occurs contemporaneously with the noise exposure and is not delayed in onset.  Although the Veteran argues to the contrary regarding delayed onset hearing loss, he has not furnished any medical evidence to support his claim.  Similarly, he has not provided any clinical evidence suggesting he has had a hearing loss since his separation from service.  Thus, there is no basis in the record to relate his current bilateral hearing loss to it.

The Veteran has not submitted any medical evidence demonstrating that a bilateral hearing loss, which was manifested decades after service, is related to service.  The Veteran's assertions that his bilateral hearing loss is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the etiology of a bilateral hearing loss falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence of record establishes that the Veteran's bilateral hearing loss became manifest years after, and is not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claim for service connection for a bilateral hearing loss.


ORDER

The appeals seeking service connection for neuropathy of the upper extremities and bilateral knee arthritis are dismissed.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran claims service connection is warranted for tinnitus.  As noted above, the Board acknowledges he was subjected to acoustic trauma during service.  Following the August 2011 VA examination, the examiner opined that the Veteran's tinnitus was related to his hearing loss.  He had previously concluded that the Veteran's hearing loss was not related to service.  However, the examiner failed to provide an opinion concerning whether the Veteran's tinnitus was related to service, to include acoustic trauma therein.

Finally, the Veteran asserts a higher rating is warranted for PTSD.  In a September 2015 statement, he reported he has had no social relationships since his wife left him.  He also stated that he left work in 2012 because he was unable to get along with his boss or co-workers.  He says he has frequent periods of unprovoked irritability and that he occasionally neglects his personal hygiene.

The most recent VA examination for PTSD was conducted in October 2010.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2015), a VA examination will be authorized where there is a possibility of a valid claim.

Accordingly, the case is REMANDED for the following action:

1.  Please provide the Veteran a TDIU application, VA Form 21-8940, and advise him to complete and return it with the necessary information to assist him in substantiating his derivative TDIU claim.

2.  Please send the Veteran and his attorney a letter explaining how to establish entitlement to a TDIU and requesting that he furnish any other information and/or evidence pertinent to this derivative TDIU claim. 

3.  Please request that the Veteran provide information and any necessary authorization regarding his former employer, M.C., (identified in his VA From 21-4138 dated September 11, 2015), and attempt to obtain information from his former employer regarding the details of his employment and the reasons he left that employment in 2012.

4.  Please ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for PTSD since 2010, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Then, secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal

5.  Please arrange for the Veteran's records to be sent to the examiner who conducted the August 2011 VA audiometric examination for a supplemental medical opinion.  If that examiner is not available, another appropriate opinion provider should prepare the opinion (with examination only if deemed necessary by the opinion provider).  The opinion provider is requested to provide a supplemental opinion concerning whether it as at least as likely as not that the Veteran's tinnitus is related to service, to include acoustic trauma therein. 

The rationale for any opinion should be set forth.

6.  Please arrange for an appropriate examination and medical opinion to determine the current severity of the Veteran's PTSD and its impact on his functioning.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

(a) Please identify and describe in detail all symptoms and manifestations of the Veteran's service-connected PTSD disability and their degree of severity, frequency, and impact on function.  Please consider and discuss as necessary the Veteran's report that he left employment in 2012 because he could not get along with his boss or colleagues and had difficulty adjusting to stress and changes in his work environment; he is frequently irritable; and he sometimes neglects his personal hygiene.

(b) Please specifically comment on the impact of the Veteran's service-connected PTSD disability on occupational and daily activity functioning.  The examiner should describe the Veteran's functional impairment from his service-connected psychiatric disability, and with consideration of the Veteran's educational background and occupational history, furnish an assessment (without consideration of his age and any nonservice-connected disabilities) as to the types of employment he would be able to participate in from a medical standpoint, if any.

The examiner must explain the rationale for all opinions.

7.  The AOJ should then review the record and readjudicate the claims on appeal, to include consideration of TDIU with respect to the PTSD claim.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


